DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on January 12, 2021 is acknowledged. Claims 1-4 and 6-8 are pending in this application. Claims 1 and 3-5 have been amended. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection of claim 3 because of the typographical error regarding the (B2) and (B1) designation has been withdrawn in view of Applicant’s amendment to the claim to correct the typographical error. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4-6, and 8 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0331648) in view of De Lemos et al. (US 10,137,073) has been withdrawn in view of Applicnats amendment to limit the silicone surfactant to bis-butyl dimethicone polyglyceryl-3 and arguments  regarding unexpected results obtained with the claimed silicone surfactant. 
The rejection of claims 1-2 and 4-8 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0331648) in view of De Lamos et al. (US 10,137,073) and further in view of Chung (US 2017/0127799) has been withdrawn in view of Applicnats 
The rejection of claims 1-6 and 8 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20160331648) in view of De Lamos et al. (US 10,137,073), and further in view of Cole et al. (US 5,340,567) has been withdrawn in view of Applicnats amendment to limit the silicone surfactant to bis-butyl dimethicone polyglyceryl-3 and arguments  regarding unexpected results obtained with the claimed silicone surfactant. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Park et al. (US 2016/033148) which discloses  in Table 1 comparative examples of cosmetic compositions comprising:
4.0-8.0% titanium dioxide (for UV blocking/scattering, B1); 
7.0% titanium dioxide (pigment grade, B2); and 
7.5% ethylhexylmethoxycinnamate (UV light absorber, A).
Park, however, does not disclose the use of bis-butyl dimethicone polyglyceryl-3. Applicant has provided evidence of unexpected results regarding the viscosity leading to an improvement of the dispersed state of the inorganic oxide, as note in Applicant’s remarks dated January 12, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/           Primary Examiner, Art Unit 1615